
	
		II
		112th CONGRESS
		1st Session
		S. 1708
		IN THE SENATE OF THE UNITED STATES
		
			October 13, 2011
			Mr. Reed (for himself,
			 Mr. Brown of Massachusetts,
			 Mr. Kerry, and Mr. Whitehouse) introduced the following bill; which
			 was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the John H. Chafee Blackstone River Valley
		  National Historical Park, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the John H. Chafee Blackstone River
			 Valley National Historical Park Establishment Act.
		2.PurposeThe purpose of this Act is to establish the
			 John H. Chafee Blackstone River Valley National Historical Park—
			(1)to help preserve,
			 protect, and interpret the nationally significant resources in the Blackstone
			 River Valley that exemplify the industrial heritage of the John H. Chafee
			 Blackstone River Valley National Heritage Corridor for the benefit and
			 inspiration of future generations;
			(2)to support the
			 preservation, protection, and interpretation of the urban, rural, and
			 agricultural landscape features (including the Blackstone River and Canal) of
			 the region that provide an overarching context for the industrial heritage of
			 the National Heritage Corridor;
			(3)to educate the
			 public about—
				(A)the industrial
			 history of the National Heritage Corridor; and
				(B)the significance
			 of the National Heritage Corridor to the past and present; and
				(4)to support and
			 enhance the network of partners who will continue to engage in the protection,
			 improvement, management, and operation of key resources and facilities
			 throughout the National Heritage Corridor.
			3.DefinitionsIn this Act:
			(1)MapThe
			 term map means the map entitled “John H. Chafee Blackstone River
			 Valley National Historical Park”, numbered NEFA962/111015, and dated October
			 2011.
			(2)National
			 heritage corridorThe term National Heritage
			 Corridor means the John H. Chafee Blackstone River Valley National
			 Heritage Corridor.
			(3)ParkThe
			 term Park means the John H. Chafee Blackstone River Valley
			 National Historical Park established under section 4.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the National Park Service.
			(5)StateThe
			 term State means each of the States of Massachusetts and Rhode
			 Island.
			4.Establishment of
			 john h. chafee blackstone river valley national historical park
			(a)EstablishmentThere
			 is established in the States a unit of the National Park System, to be known as
			 the John H. Chafee Blackstone River Valley National Historical
			 Park.
			(b)BoundariesThe
			 Park shall be comprised of the following sites and districts, as generally
			 depicted on the map:
				(1)Old Slater Mill
			 National Historic Landmark District.
				(2)Slatersville
			 Historic District.
				(3)Ashton Historic
			 District.
				(4)Whitinsville
			 Historic District.
				(5)Hopedale Village
			 Historic District.
				(6)Blackstone River
			 and the tributaries of Blackstone River.
				(7)Blackstone
			 Canal.
				(c)Availability of
			 mapThe map shall be available for public inspection in the
			 appropriate offices of the National Park Service.
			(d)Acquisition of
			 landThe Secretary may acquire land or interests in land within
			 the boundaries of the Park by—
				(1)donation;
				(2)purchase with
			 donated or appropriated funds; or
				(3)exchange.
				(e)Administration
				(1)In
			 generalThe Secretary shall administer the Park in accordance
			 with—
					(A)this Act;
					(B)the laws
			 generally applicable to units of the National Park System, including—
						(i)the
			 National Park Service Organic Act (16 U.S.C. 1 et seq.); and
						(ii)the Act of
			 August 21, 1935 (16 U.S.C. 461 et seq.); and
						(C)any cooperative
			 agreements entered into under subsection (f).
					(2)General
			 management plan
					(A)In
			 generalNot later than 3 years after the date on which funds are
			 made available to carry out this Act, the Secretary shall prepare a general
			 management plan for the Park—
						(i)in
			 consultation with the States; and
						(ii)in
			 accordance with—
							(I)any cooperative
			 agreements entered into under subsection (f); and
							(II)section 12(b) of
			 the National Park System General Authorities Act (16 U.S.C. 1a–7(b)).
							(B)RequirementsTo
			 the maximum extent practicable, the plan prepared under subparagraph (A) shall
			 consider ways to use preexisting or planned visitor facilities and recreational
			 opportunities developed in the National Heritage Corridor, including—
						(i)the
			 Blackstone Valley Visitor Center in Pawtucket, Rhode Island;
						(ii)the Captain
			 Wilbur Kelly House at Blackstone River State Park in Lincoln, Rhode
			 Island;
						(iii)the Museum of
			 Work and Culture in Woonsocket, Rhode Island;
						(iv)the River Bend
			 Farm/Blackstone River and Canal Heritage State Park in Uxbridge, Massachusetts;
			 and
						(v)the
			 Worcester Blackstone Visitor Center, located at the former Washburn & Moen
			 wire mill facility in Worcester, Massachusetts.
						(f)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with the States, political subdivisions of the States, nonprofit organizations
			 (including the Blackstone River Valley National Heritage Corridor, Inc.), and
			 private property owners to provide technical assistance and interpretation in
			 the Park and the National Heritage Corridor.
			(g)Financial
			 assistanceSubject to the availability of appropriations, the
			 Secretary may provide financial assistance, on a matching basis, for the
			 conduct of resource protection activities in the National Heritage
			 Corridor.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
